DETAILED ACTION
Response to Amendment
The Amendment filed August 17, 2022 has been entered. Claims 1 and 3 – 18 are pending in the application with claim 18 being newly added. The amendment to the claims and specification have overcome the objections set forth in the last Non-Final Action, mailed August 17, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 2005/0042124 – herein after Miyagi) in view of Kawaguchi, Jun (JP 2013-241838 – herein after Kawaguchi).
In reference to claim 1, Miyagi teaches a pump arrangement (in fig. 2) comprising:
a first housing (31+32) in which there is arranged in a rotatably mounted manner a first drive (26+27) for delivering a fluid [26+27 is arranged within part 32 of the asserted first housing 31+32], wherein a first drive shaft (18) of the first drive extends (passes) through a first side wall (see fig. A below) of the first housing along an axial direction (horizontal direction in view of fig. 2), 
wherein, outside (in axial direction) the first housing (31+32), a first rotor (22) of a first axial flux electric drive (as seen in fig. 2: this claimed electric drive constituted by the rotor 22 and stator 23) is arranged on the first drive shaft (18) such that the first side wall separates the first drive (26+27) from the first rotor (22), 
wherein the first axial flux electric drive has only one stator (23), and 
wherein, outside the first housing (31+32), the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[condition B exists, see fig. 2 and ¶13: outside the first housing, the shaft 18 is mounted by way of a bearing that exclusively accommodates axial forces; this is “a thrust bearing portion” as discussed in ¶13].

    PNG
    media_image1.png
    584
    833
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Miyagi to show claim interpretation
Miyagi teaches the first bearing (19) with both thrust bearing portion and radial bearing portion (see ¶47).
Miyagi does not teach the pump wherein the first drive shaft “is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction with no radial bearing accommodating forces acting in the radial direction being arranged outside the first housing for supporting the first drive shaft”, i.e. the first bearing with only thrust bearing portion.
However, Kawaguchi teaches the fluid pump (see fig. 1 and fig. 4), wherein end of the shaft (21a) closer to motor is mounted with a bearing that only has a thrust bearing portion (formed by corner/edge portion of wall 33 in contact with 32) and end of the shaft (22) closer to pumping element is mounted with a bearing that has radial bearing portion (1S) and thrust bearing portion (curved wall). Thus, Kawaguchi teaches the fluid pump wherein the first drive shaft is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction with no radial bearing accommodating forces acting in the radial direction being arranged outside the first housing for supporting the first drive shaft.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the first bearing (19) in the pump of Miyagi such that the bearing only has thrust bearing portion and no radial bearing portion as taught by Kawaguchi for the purpose of suppressing deflection of the rotation axis of a rotation shaft, as recognized by Kawaguchi (see ¶6 of translation).  
In reference to claim 4, Miyagi teaches the pump arrangement, wherein (in view of fig. 2) the first rotor (22) is arranged directly adjacent to the first side wall (see fig. A above) and between the first side wall and the stator (23) of the first axial flux electric drive.
In reference to claim 12, Miyagi teaches the pump arrangement, wherein the first axial flux electric drive forms a heating element (i.e. heat generation by the motor) which is connected in a heat-conducting manner to the first side wall (see fig. A1 above) via a heat-conducting structure (via wall of the motor case 30) [see ¶98 and ¶52: case 11 comprising of various cases can be made from metal; one of the heat conduction paths: heat from stator coil conducting through the wall of the motor case to the asserted first side wall].
In reference to claim 18, Miyagi teaches the pump arrangement, wherein the stator (23) interacts with magnets (43) of the first rotor (22) to generate a torque for driving the first rotor and thus the first drive shaft (18).
Claims 1, 3, 5 – 10 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toru Fujikawa (JP2014206077 – herein after Toru) in view of Kawaguchi, Jun (JP 2013-241838 – herein after Kawaguchi).
In reference to claim 1, Toru teaches a pump arrangement (in fig. 1) comprising:
a first housing (3) in which there is arranged in a rotatably mounted manner a first drive (pump unit P) for delivering a fluid (see ¶9 of translation), wherein a first drive shaft (11) of the first drive extends through a first side wall (3C) of the first housing (3) along an axial direction (vertical direction in view of fig. 1), 
wherein, outside the first housing (3), a first rotor (12) of a first axial flux electric drive (M) is arranged on the first drive shaft (11) such that the first side wall separates the first drive (P) from the first rotor (12), 
wherein the first axial flux electric drive has only one stator (14), and 
wherein, outside the first housing, the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[Toru teaches the pump arrangement, wherein, outside the first housing (3), the first drive shaft (11) is mounted (in blind bore in the housing 1) by way of: 
a radial bearing {exclusively accommodates forces acting in the radial direction} realized by wall 1S of the blind bore; and 
an axial bearing {exclusively accommodates forces acting in the axial direction} realized by “curved wall” in the blind bore);
Thus, condition B is satisfied].
Toru does not teach the pump wherein the first drive shaft “is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction with no radial bearing accommodating forces acting in the radial direction being arranged outside the first housing for supporting the first drive shaft”, i.e. the bearing with only thrust bearing portion.
However, Kawaguchi teaches the fluid pump (see fig. 1 and fig. 4), wherein end of the shaft (21a) closer to motor is mounted with a bearing that only has a thrust bearing portion (formed by corner/edge portion of wall 33 in contact with 32) and end of the shaft (22) closer to pumping element is mounted with a bearing that has radial bearing portion (1S) and thrust bearing portion (curved wall). Thus, Kawaguchi teaches the fluid pump wherein the first drive shaft is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction with no radial bearing accommodating forces acting in the radial direction being arranged outside the first housing for supporting the first drive shaft.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the bearing near the top end of the drive shaft (in fig. 1) in the pump of Toru such that the bearing only has thrust bearing portion and no radial bearing portion as taught by Kawaguchi for the purpose of suppressing deflection of the rotation axis of a rotation shaft, as recognized by Kawaguchi (see ¶6 of translation).  
In reference to claim 3, Toru teaches the pump arrangement, wherein the first axial flux electric drive (M) is arranged in a second housing (1) which is connectable in a repeatably detachable manner to the first housing (3) {see fig. 1: these asserted housings are connected by bolts 7}.
In reference to claim 5, Toru teaches the pump arrangement, wherein the stator (14) is arranged directly adjacent to the first side wall (3C) and between the first side wall (3C) and the first rotor (12) [stator is partially between the claimed components].
In reference to claim 6, Toru teaches the pump arrangement, wherein the stator (14) is arranged outside the first drive (P) in a radial direction (horizontal direction in view of fig. 1).
In reference to claim 7, Toru teaches the pump arrangement, wherein the stator (14) is arranged so as to overlap the first housing (3) along the axial direction (as seen in fig. 1: stator 14 overlaps wall portions 3B, 3C of the first housing in the claimed direction).
In reference to claim 8, Toru teaches the pump arrangement, wherein the stator (14) is arranged so as to overlap the first drive (P) along the axial direction (as seen in fig. 1).
In reference to claim 9, Toru teaches the pump arrangement, wherein the stator (14) is inseparably connected (once fitted) to the first side wall (3C) [see ¶30 of translation: “The exciting portion 14 is arranged so as to be fitted on the outer peripheral portion of the vertical wall portion 3B of the separation wall body 3”].
In reference to claim 10, Toru teaches the pump arrangement, wherein the first drive (P) is a first gearwheel rotor (see ¶24 of translation and fig. 2).
In reference to claim 15, Toru teaches the pump arrangement, the use of the pump arrangement as claimed in claim 1, for delivering a water-urea solution in a motor vehicle (see ¶18 of translation: “the pump is used to supply oil for lubricating an automobile engine or the like; the pump may be used to supply a fluid other than oil”).
In reference to claim 16, Toru, as modified, teaches a pump arrangement (in fig. 1) as claimed in claim 1, wherein the stator is arranged to overlap the first housing (3A) along in the axial direction.
In reference to claim 17, Toru, as modified, teaches the pump arrangement, wherein the stator (14) includes coils (14B) and the coils overlap the first housing (3) along the axial direction (as seen in fig. 1: coils 14B overlap wall 3B of the first housing 3).
In reference to claim 18, Toru teaches the pump arrangement, wherein the stator (14) interacts with magnets (13) of the first rotor (12) to generate a torque for driving the first rotor and thus the first drive shaft (11)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toru in view of Kawaguchi and evidenced by Carl, JR. et al. (US 2004/0119374 – herein after Carl).
Toru remains silent on the stator made from soft magnetic composite material.
However, Carl teaches an axial flux motor wherein (see claim 14) the stator of the axial flux electric drive comprises materials which comprise soft magnetic composite.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the stator in the pump arrangement of Toru from soft magnetic composite as evidenced by Carl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that applicant has not disclosed any criticality on “making the stator from a soft magnetic composite material”.
Claims 1, 3, 5, 9, 10, 13 – 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari, Thomas (US 2015/0247498 – herein after Afshari) in view of Buchalla, Harald (US 2016/0090979 – herein after Buchalla).
In reference to claim 1, Afshari teaches a pump arrangement (1310; in fig. 7) comprising 
a first housing (1382) in which there is arranged in a rotatably mounted manner a first drive (1370: a gear) for delivering a fluid (¶59), wherein a first drive shaft (1362) of the first drive extends through a first side wall (wall of element 1395 is considered to be a first side wall or bottom wall of housing 1382 is considered to be a first side wall) of the first housing along an axial direction (vertical direction in view of fig. 7), 
wherein, outside the first housing (1382), a first rotor (1364) of a motor (1361) is arranged on the first drive shaft (1362), 
wherein the motor has only one stator (1366), and 
wherein, outside the first housing, the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[Afshari teaches the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386) is mounted (in blind bore in housing 1380) by way of: 
a radial bearing {exclusively accommodates forces acting in the radial direction} realized by wall labelled “b” (in fig. B below) of the blind bore; and 
an axial bearing {exclusively accommodates forces acting in the axial direction} realized by wall labelled “a” (in fig. B below) in the blind bore;
Thus, condition B is satisfied].

    PNG
    media_image2.png
    1485
    1696
    media_image2.png
    Greyscale

Fig. B: Edited fig. 7 of Afshari to show claim interpretation.
Afshari remains silent on the use of an axial flux motor in the pump arrangement.
However, Buchalla teaches an axial flux motor (see fig. 2) that is used in a pump arrangement. The axial flux motor has one stator (5/8) and one rotor (6) with drive shaft (9).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motors (in fig. 7) in the pump arrangement of Afshari for the axial flux motor as taught by Buchalla since simple substitution of the motor would have yielded predictable results, namely to provide a force to rotate the shaft and pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the motor disclosed by Buchalla provide the benefits of space saving, energy efficient and low maintenance, as recognized by Buchalla (in ¶4).
Thus, Afshari, as modified, teaches the pump arrangement (see fig. C below), comprising: 
a first rotor (of Buchalla) of a first axial flux electric drive (of Buchalla) is arranged on the first drive shaft (1362; of Afshari), wherein the first axial flux electric drive has only one stator (of Buchalla),
wherein, outside the first housing (1382 of Afshari), the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction with no radial bearing accommodating forces acting in the radial direction being arranged outside the first housing for supporting the first drive shaft (condition B)
[condition A exists: in the modified pump arrangement, the first drive shaft (modified shaft 1362 in Afshari) is exclusively mounted in the first housing (formed by 1382+1395 in Afshari)].



    PNG
    media_image3.png
    988
    1043
    media_image3.png
    Greyscale

Fig. C: Edited fig. 7 of Afshari to show the modified pump of Afshari and Buchalla.
In reference to claim 3, Afshari, as modified, teaches the pump arrangement, wherein the first axial flux electric drive (of Buchalla) is arranged in a second housing (1380; of Afshari) which is connectable in a repeatably detachable manner to the first housing (1382) {see ¶56 of Afshari: these asserted housings can be connected by a plurality of bolts}.
In reference to claim 5, Afshari, as modified, teaches the pump arrangement, wherein the stator (5; of Buchalla) is arranged directly adjacent to the first side wall (1395; of Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and the first rotor (7; of Buchalla).
In reference to claim 9, Afshari, as modified, teaches the pump arrangement, wherein the stator (5; of Buchalla) is inseparably connected to the first side wall (in the modified pump: in view of fig. 2 of Buchalla, coils 8 of the stator are coupled to the surface/plate shown by reference numeral 5; this plate is considered to be the first side wall that has the claimed feature(s)).
In reference to claim 10, Afshari, as modified, teaches the pump arrangement, wherein (in fig. 7 of Afshari) the first drive (1370) is a first gearwheel rotor (see ¶59 of Afshari).
In reference to claim 13, Afshari, as modified, teaches the pump arrangement, wherein a second axial flux electric drive (of Buchalla) is arranged outside the first housing (1382) and on a second side wall (top wall of housing 1382), opposite the first side wall (of 1395 or of 1382; in Afshari), of the first housing, wherein the second axial flux electric drive (of Buchalla) is connected in a torque-transmitting manner (via coupling 1385) either to the first drive shaft or to a second drive shaft (1342; in fig. 7 of Afshari) of a second drive (1350; in fig. 7 of Afshari) which is arranged in the first housing (1382; of Afshari).
In reference to claim 14, Afshari, as modified, teaches the pump arrangement, wherein the second axial flux electric drive (of Buchalla) is connected in a torque-transmitting manner (via coupling 1385) to the second drive shaft (1342; in fig. 7 of Afshari), and wherein the second drive is a second gearwheel rotor (As disclosed in ¶57 of Afshari) which is arranged so as to mesh with the first gearwheel rotor for delivering the fluid (as seen in fig. 7 of Afshari), wherein the two gearwheel rotors are arranged so as to be braced with respect to one another via the two axial flux electric drives (as seen in fig. 7 of Afshari).
In reference to claim 15, Afshari, as modified, teaches the pump arrangement, the use of the pump arrangement as claimed in claim 1, for delivering a water-urea solution in a motor vehicle (see ¶66 of Afshari: the pump arrangement can be designed to pump any fluid as well can be designed to use for a desired application is any industry that uses pumps).
In reference to claim 18, Afshari, as modified, teaches the pump arrangement, wherein the stator (5/8 of Buchalla) interacts with magnets (7 of Buchalla) of the first rotor (6 of Buchalla) to generate a torque for driving the first rotor and thus the first drive shaft (1362 in Afshari).
Response to Arguments
The arguments filed August 17, 2022 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found references of Kawaguchi. Furthermore, Afshari and Buchalla are reevaluated and reapplied (under a different interpretation for recited conditions) due to change in scope of the claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746